            Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 1 of 18




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

DERRICK B. TARTT,                                        )
                                                         )
           Plaintiff,                                    )
                                                         )
           v.                                            ) Case No.: 1:19-cv-01615-TJK
                                                         )
UNITED STATES OF AMERICA, et al.,                        )
                                                         )
                                                         )
           Defendants.                                   )

                            DEFENDANT DAVID PIVNICK’S
                     MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

           Defendant David Pivnick1 (“Mr. Pivnick”), by and through his counsel of record, hereby

submits this memorandum in support of his motion to dismiss, with prejudice, the complaint

(“Complaint”) filed by Plaintiff Derrick B. Tartt (“Plaintiff”) as to Mr. Pivnick pursuant to

Federal Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6).2 The grounds for this motion

are set forth below.

                                                 INTRODUCTION

           In a rambling, 798-page, 208-paragraph Complaint, Plaintiff claims “to seek to recover

the rights and benefits of military and civilian employment denied in a conspiracy by the United

States of America: and “freedom and reparations for abuse and torture.” See ECF No. 1 ¶ 1.

Plaintiff’s Complaint names nearly 100 Defendants and purports to include as Defendants

another “93 plus not named and unknown federal and state of Illinois agents”, and invokes over

60 statutes, yet fails to set forth any cognizable causes of action. See generally ECF No. 1.



1
    In his Complaint, Plaintiff spells Mr. Pivnick’s last name incorrectly, as “Pivnik.” See ECF No. 1.
2
    Mr. Pivnick does not request an oral hearing on this motion under D.D.C. Local Civ. R. 7(f).
        Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 2 of 18



       In 2013, Plaintiff filed a largely similar complaint in the United States District Court for

the Northern District of Illinois (the “Illinois Action”), which the District Court dismissed sua

sponte. See Tartt v. Magna Health Systems et al., Case No. 1:13-cv-8191 (N.D. Ill.) ECF No.

158 (Aug. 19, 2014 Memorandum Opinion and Order). The Seventh Circuit not only affirmed

the dismissal of the Illinois Action, but sanctioned Plaintiff for filing a frivolous appeal of that

dismissal and forbade the filing of any other papers by the Plaintiff in the courts of the Seventh

Circuit unless the sanction was paid. See Tartt v. Magna Health Systems et al., Case No. 1:13-

cv-8191 (N.D. Ill.) ECF No. 259 (Certified Copy of February 14, 2018 Order).

       Among the few changes in the Complaint before this Court from the complaint that was

dismissed with prejudice in the Illinois Action is the addition of the scandalous allegation of

conspiracy in the dismissal of the earlier suit, and the inclusion as Defendants, of the Honorable

Robert M. Dow, Jr., the United States District Judge in Illinois who dismissed the Illinois Action,

nine sitting or former Seventh Circuit Court of Appeals Judges, and Mr. Pivnick, who

successfully represented five of the defendants in the Illinois Action. Without citing a single fact

in support, Plaintiff conclusorily claims that Mr. Pivnick committed a fraud on the court and

engaged in a conspiracy to violate various federal laws in successfully representing his clients in

the Illinois Action.

       Notwithstanding the convoluted nature of the Complaint, it is clear that (1) the Court

lacks personal jurisdiction over Mr. Pivnick; (2) the Court lacks subject matter jurisdiction over

the Complaint; (3) the claims against Mr. Pivnick are time-barred under applicable statutes of

limitations; and (4) Plaintiff fails to state a claim for relief against Mr. Pivnick. Thus, Mr.

Pivnick respectfully requests that this Court grant his motion and dismiss the claims against him

with prejudice.


                                                     2
            Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 3 of 18



                                        RELEVANT BACKGROUND

           Plaintiff’s Complaint does not allege the citizenship of any of the parties, although

Plaintiff does endorse the Complaint with a statement of his address in Florida. See ECF No. 1

¶¶ 1, 2; p. 208. As best as Mr. Pivnick can decipher, Plaintiff alleges, without any supporting

facts, that Mr. Pivnick has committed a fraud upon the court and participated in a conspiracy to

violate various federal laws by successfully representing his clients in the prior Illinois Action.

See ECF No. 1 ¶¶ 331–45, 711–12, 734, 766, 784, 787.3 Plaintiff alleges, again, without any

facts, that in the Illinois Action, Mr. Pivnick purportedly deceived the court and conspired with

other attorneys and judges to secure the dismissal of Plaintiff’s claims as to his clients. 4 See

ECF No. 1 ¶¶ 331–332, 711–12, 784.                    Beyond the addition of the scandalous allegations

regarding the lawyers’ and the courts’ conduct in the Illinois Action, the instant Complaint

largely realleges the underlying “claims” that were dismissed with prejudice in that Action. See

generally ECF No. 1. In light of this prior dismissal with prejudice and the Seventh Circuit’s

affirmance and sanction of Plaintiff for his appeal of that dismissal,5 this Court should not only

dismiss the claims against Mr. Pivnick, with prejudice, but would also be justified in dismissing

Plaintiff’s Complaint in its entirety with prejudice. Indeed, at least one Defendant in this action

has moved to dismiss the Complaint based on the res judicata preclusion created by the

dismissal of the Illinois Action. See ECF Nos. 11, 14.

                                          STANDARD OF REVIEW

3
    There appears to be duplicate numbering of paragraphs in the middle of the Complaint.
4
 Mr. Pivnick served as counsel for Defendants Magna Health Systems, Dr. Nader Bozorgi, Jay Koikemeioster,
Ambulatory Anesthesiologist of Chicago, Surgery Center at 900 N. Michigan, LLC, and Pamela Hanford in Case
No. 1:13-cv-8191 in the Illinois Action.
5
  The Seventh Circuit sanctioned Plaintiff $1,500 for his frivolous appeal, noting that “[i]f the appellant fails to pay
the sanction by the due date, this court will enter an order directing the clerks of all federal courts in this circuit to
return unfiled any papers submitted either directly or indirectly by or on behalf of the appellant unless and until he
pays in full the sanction that has been imposed against him.” See Case No. 1:13-cv-8191 ECF No. 259 pp. 1-2.
                                                                3
         Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 4 of 18



   I.       Federal Rule of Civil Procedure 12(b)(1)

         A motion to dismiss under Rule 12(b)(1) “presents a threshold challenge to the Court's

jurisdiction ... [and] the Court is obligated to determine whether it has subject-matter jurisdiction

in the first instance.” Curran v. Holder, 626 F. Supp. 2d 30, 32 (D.D.C. 2009) (internal citation

and quotation marks omitted). On a motion to dismiss for lack of subject-matter jurisdiction, the

plaintiff bears the burden of establishing that the court has subject-matter jurisdiction. See Lujan

v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992). The

court must give the plaintiff's factual allegations closer scrutiny when resolving a Rule 12(b)(1)

motion than would be required for a Rule 12(b)(6) motion because subject-matter jurisdiction

focuses on the court's power to hear the claim. See Macharia v. United States, 334 F.3d 61, 64,

69 (D.C. Cir. 2003). In deciding a motion to dismiss challenging the Court's subject-matter

jurisdiction under Rule 12(b)(1), a court must “accept as true all of the factual allegations

contained in the complaint” and draw all reasonable inferences in favor of the plaintiff, Brown v.

District of Columbia, 514 F.3d 1279, 1283 (D.C. Cir. 2008), but courts are “not required ... to

accept inferences unsupported by the facts or legal conclusions that are cast as factual

allegations,” Rann v. Chao, 154 F. Supp. 2d 61, 64 (D.D.C. 2001). Ultimately, where subject-

matter jurisdiction does not exist, “the court cannot proceed at all in any cause,” Steel Co. v.

Citizens for a Better Env't, 523 U.S. 83, 94, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998).

   II.      Federal Rule of Civil Procedure 12(b)(2)

         “When personal jurisdiction is challenged, the plaintiff must demonstrate that each

defendant is subject to personal jurisdiction in the forum.” Alkanani v. Aegis Def. Servs., LLC,

976 F. Supp. 2d 13, 22 (D.D.C. 2014).            “It is the plaintiff's burden to make a prima

facie showing that this Court has personal jurisdiction over a defendant. ‘Plaintiff must allege


                                                     4
        Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 5 of 18



specific facts on which personal jurisdiction can be based; [the Plaintiff] cannot rely on

conclusory allegations.’ Furthermore, when considering personal jurisdiction, the Court need not

treat all of the petitioner's allegations as true. Instead, the Court ‘may [also] receive and weigh

affidavits and other relevant matter to assist in determining the jurisdictional facts.”’ Nat'l

Resident Matching Program v. Elec. Residency LLC, 720 F. Supp. 2d 92, 97 (D.D.C. 2010)

(internal citations omitted).

       The District of Columbia's long-arm statute, which extends the personal jurisdiction of its

courts to non-residents, has been held to extend as far as the Due Process Clause of the United

States Constitution allows. Thus under that statute, personal jurisdiction exists in both the

District of Columbia’s courts and this Court over a non-resident defendant “when the defendant

has purposely established minimum contacts with the forum state such that the exercise of

jurisdiction comports with ‘traditional notions of fair play and substantial justice.’ Plaintiffs may

discharge the requirements of purposeful availment [of the benefits of the forum jurisdiction] by

‘showing that all the requirements of the Long Arm statute have been met,’ but ‘[m]ere

conclusory statements … will not suffice.”’ Frost v. Catholic Univ. of Am., 960 F. Supp. 2d 226,

231 (D.D.C. 2013) (internal citations omitted); see also Azamar v. Stern, 662 F. Supp. 2d 166,

171 (D.D.C. 2009) (“For the Court to exercise personal jurisdiction over a defendant, the Due

Process Clause requires that plaintiffs show minimum contacts between the defendant and the

forum establishing that the maintenance of the suit does not offend traditional notions of fair play

and substantial justice. Moreover, the defendant's conduct and connection with the forum State

should be such that the defendant should reasonably anticipate being haled into court there.”

(internal citations and quotation marks omitted)).




                                                     5
          Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 6 of 18



          The District of Columbia's Long-Arm Statute, D.C. Code § 13-423, provides, in pertinent

part, the following:

   (a) A District of Columbia court may exercise personal jurisdiction over a person, who acts
       directly or by an agent, as to a claim for relief arising from the person's[:]

          (1) transacting any business in the District of Columbia;

          (2) contracting to supply services in the District of Columbia;

          (3) causing tortious injury in the District of Columbia by an act or omission in the
              District of Columbia;

          (4) causing tortious injury in the District of Columbia by an act or omission outside the
              District of Columbia if he regularly does or solicits business, engages in any other
              persistent course of conduct, or derives substantial revenue from goods used or
              consumed, or services rendered, in the District of Columbia;

          (5) having an interest in, using, or possessing real property in the District of Columbia;

          (6) contracting to insure or act as surety for or on any person, property, or risk, contract,
          obligation, or agreement located, executed, or to be performed within the District of
          Columbia at the time of contracting, unless the parties otherwise provide in writing;
          …

   (b) When jurisdiction over a person is based solely upon this section, only a claim for relief
       arising from acts enumerated in this section may be asserted against him.

   III.      Federal Rule of Civil Procedure 12(b)(6)

          A district court may dismiss a claim under Rule 12(b)(6) if, having accepted all factual

allegations as true, the plaintiff nonetheless fails to state “plausible grounds” for relief. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “The

plausibility standard ... asks for more than a sheer possibility that a defendant has acted

unlawfully.” Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009)

(quoting Ashcroft v. Iqbal, 129 S. Ct. 1937, 1940, 173 L. Ed. 2d 868 (2009)). Thus, “[w]hile a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, ... a plaintiff's obligation to provide the grounds of his entitlement to relief requires

                                                       6
         Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 7 of 18



more than labels and conclusions, and a formulaic recitation of the elements of a claim will not

do.” Twombly, 550 U.S. at 555.

         In Iqbal, the Supreme Court of the United States further explained the plausibility

standard for analyzing a motion to dismiss under Rule 12(b)(6):

         Two working principles underlie our decision in Twombly. First, the tenet that a court
         must accept as true all of the allegations contained in a complaint is inapplicable to legal
         conclusions. Threadbare recitals of the elements of a claim, supported by mere
         conclusory statements, do not suffice. (Although for the purposes of a motion to dismiss
         we must take all of the factual allegations in the complaint as true, we are not bound to
         accept as true a legal conclusion couched as a factual allegation). Second, only a
         complaint that states a plausible claim for relief survives a motion to dismiss.
         Determining whether a complaint states a plausible claim for relief will ... be a context-
         specific task that requires the reviewing court to draw on its judicial experience and
         common sense. ... While legal conclusions can provide the framework of a complaint,
         they must be supported by factual allegations.

Iqbal, 129 S. Ct. 1937, 1940 (quotations and citations omitted).

         “A defendant may raise the affirmative defense of a statute of limitations via a Rule

12(b)(6) motion when the facts giving rise to the defense are apparent on the face of the

complaint.” National R.R. Passenger Corp. v. Lexington Ins. Co., 357 F. Supp. 2d 287, 292

(D.D.C. 2005). Thus, “[i]f the allegations . . . show that relief is barred by the applicable statute

of limitations, the complaint is subject to dismissal for failure to state a claim.” Saunders v.

D.C., 789 F. Supp. 2d 48, 51 (D.D.C. 2011) (quoting Jones v. Bock, 549 U.S. 199, 215, 127 S.

Ct. 910, 166 L. Ed. 2d 798 (2007)).

   IV.      Pro Se Litigants

         The pleadings of pro se parties “[are] to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 92, 127 S. Ct. 2197, 2199, 167 L. Ed. 2d 1081

(2007) (internal quotation marks and citations omitted). However, “although a court will read a


                                                      7
         Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 8 of 18



pro se plaintiff's complaint liberally, a pro se complaint, [no less than any other complaint], must

present a claim on which the Court can grant relief.” Chandler v. Roche, 215 F. Supp. 2d 166,

168 (D.D.C. 2002) (citing Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir. 1981)).

                                                ARGUMENT

    I.       The Court Does Not Have Personal Jurisdiction Over Mr. Pivnick.

         First and foremost, this Court lacks general and specific personal jurisdiction over Mr.

Pivnick because Mr. Pivnick does not have continuous or systematic contact with the District of

Columbia and the activities alleged in the Complaint have no meaningful connection to this

jurisdiction. The Complaint should be dismissed on this basis alone.

         Plaintiff bears the burden of establishing a factual basis for exercising personal

jurisdiction over Mr. Pivnick. See Reuber v. United States, 750 F.2d 1039, 1052 (D.C. Cir.

1984). Further, Plaintiff must make a prima facie showing of facts supporting jurisdiction,

alleging specific acts connecting each defendant with the forum. See Associated Producers, LTD

v. Vanderbilt University, 76 F. Supp. 3d 154, 161 (D.D.C. 2014). Conclusory statements and

bare allegations are not sufficient to carry Plaintiff's burden. Id.

         Here, Plaintiff has not – and cannot – allege any facts to support a finding that the Court

has general or specific personal jurisdiction over Mr. Pivnick. First, the Court does not have

general personal jurisdiction over Mr. Pivnick because Mr. Pivnick does not reside in the District

of Columbia but instead resides and works in and around Chicago, Illinois, and he does not have

continuous or systematic contacts with the District.6 See Daimler AG v. Bauman, 571 U.S. 117,


6
  Indeed, Plaintiff attempted to effect service on Mr. Pivnick at his business address in Chicago, Illinois. And
although the law firm that Mr. Pivnick works for has an office in the District of Columbia, Mr. Pivnick does not
regularly practice in the District of Columbia and is not licensed to practice law in the District of Columbia.
Notably, personal jurisdiction over Mr. Pivnick must be based on his personal contacts with the District of
Columbia, rather than any act carried out in his capacity as a Partner of the law firm of McGuireWoods, LLP. See,
e.g., Bailey v. J & B Trucking Servs., Inc., 577 F. Supp. 2d 116 (D.D.C. 2008) (a court does not have jurisdiction
over individual officers and employees of a corporation just because the court has jurisdiction over the
                                                            8
          Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 9 of 18



126 (2014). Second, the Court does not have specific personal jurisdiction over Mr. Pivnick in

this matter because Plaintiff fails to allege a single contact with this forum which gives rise to his

“claims”. Instead, Plaintiff alleges fraud on the court and conspiracy in connection with a 2013

case in federal court in Illinois with no nexus to the District of Columbia and against an

individual who, for the purposes of personal jurisdiction, is a stranger to the District.

          Plaintiff has thus failed to make a prima facie showing of jurisdictional facts or allege

any basis for personal jurisdiction over Mr. Pivnick, and the Complaint must be dismissed as to

Mr. Pivnick. See Ghaffari v. Wells Fargo Bank, N.A., 937 F. Supp. 2d 1, 4-5 (D.D.C. 2013)

(dismissing action where plaintiff made no allegation that the defendant had any contacts--either

related to this claim or otherwise--with the District of Columbia).

    II.      The Court Does Not Have Subject Matter Jurisdiction Over Claims Against Mr.
             Pivnick.

          This Court does not have subject-matter jurisdiction over the claims against Mr. Pivnick

because (1) Plaintiff’s claims are “essentially fictitious” or otherwise “fanciful”; (2) Plaintiff fails

to plead any federal questions in his Complaint against Mr. Pivnick and (3) Plaintiff fails to

allege facts to satisfy diversity jurisdiction.

          First, federal courts have found that claims that are “wholly insubstantial or frivolous”

lack subject matter jurisdiction to be heard. See Steel Co. v. Citizens for a Better Environment,

523 U.S. 83, 89, 118 S. Ct. 1003, 140 L. Ed. 2d 210 (1998). Dismissal for lack of subject-matter

jurisdiction is proper when the claim is “so insubstantial, implausible, foreclosed by prior

decisions of this Court, or otherwise completely devoid of merit as not to involve a federal

controversy.” Oneida Indian Nation of N.Y. v. County of Oneida, 414 U.S. 661, 666, 94 S. Ct.


corporation); Simkins Corp. v. Gourmet Resources Int'l, 601 F. Supp. 1336, 1345 (E.D. Pa. 1985) (corporate
director's actions taken in his corporate capacity are, by themselves, insufficient to bring him within the jurisdiction
of the court).
                                                               9
       Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 10 of 18



772, 777, 39 L. Ed. 2d 73 (1974); see also Romero v. International Terminal Operating Co., 358

U.S. 354, 359, 79 S. Ct. 468, 473, 3 L. Ed. 2d 368 (1959). Under Rule 12(b)(1), a claim is

“patently insubstantial” when it presents “no federal question suitable for decision.” Best v.

Kelly, 39 F.3d 328, 330 (D.C.Cir. 1994). In decisions eerily apposite to this case, it has been

decidedly held that claims that are “essentially fictitious” or otherwise “fanciful claims” such as

those that allege “bizarre conspiracy theories, any fantastic government manipulations of their

will or mind, [or] any sort of supernatural intervention” warrant a dismissal under Rule 12(b)(1)

for lack of subject matter jurisdiction. Id. at 330–31; see also Bray v. Alexandria Women's

Health Clinic, 506 U.S. 263, 285, 113 S. Ct. 753, 767–768, 122 L. Ed. 2d 34 (1993); The Fair v.

Kohler Die & Specialty Co., 228 U.S. 22, 25, 33 S. Ct. 410, 411–412, 57 L. Ed. 716 (1913). In

other words, a claim that is “so attenuated and insubstantial as to be absolutely devoid of merit”

should be dismissed. Newburyport Water Co. v. Newburyport, 193 U.S. 561, 579, 24 S. Ct. 553,

48 L. Ed. 795 (1904). A cursory read through any portion of Plaintiff’s Complaint reveals that

Plaintiff’s claims are exactly the type of “bizarre conspiracy theory” that warrant dismissal under

Rule 12(b)(1).

       Although the authority above provides an independent ground to dismiss Plaintiff’s

claims for lack of subject matter jurisdiction, the Court does not have subject matter jurisdiction

under any traditional analysis, either. Under 28 U.S.C. § 1331, “[t]he district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.” “A case ‘arises under’ federal law within the meaning of § 1331 ... if a well-

pleaded complaint establishes that either federal law creates the cause of action or that the

plaintiff's right to relief necessarily depends on the resolution of a substantial question of federal

law.” Empire HealthChoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006) (internal


                                                     10
       Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 11 of 18



quotations omitted). As a general rule, federal law must create the cause of action for a

complaint to be valid under § 1331. See Grable & Sons Metal Prods., Inc. v. Darue Eng'g &

Mfg., 545 U.S. 308, 312 (2005) (noting that a claim under 42 U.S.C. § 1983 appropriately is pled

in federal court under § 1331).        A federal district court does not have federal question

jurisdiction under § 1331 if the claims are based solely on state law. See Pan Am. Petroleum

Corp. v. Superior Court of Delaware, 366 U.S. 656, 663 (1961). Here, although Plaintiff does

set forth a laundry list of federal statutes, see ECF No. 1 ¶ 2, the only claims against Mr. Pivnick

appear to be fraud on the court and conspiracy. See ECF No. 1 ¶¶ 331, 332, 771, 712. Plaintiff

fails to show how either a claim for fraud on the court or conspiracy will provide federal

question jurisdiction under § 1331. Even a well-pled claim for fraud or conspiracy arises

exclusively under state law, and cannot provide federal question jurisdiction under § 1331.

Therefore, 28 U.S.C. § 1331 does not give this Court jurisdiction.

       Although Plaintiff includes two paragraphs under a section titled “Diversity Jurisdiction,”

see ECF No. 1 ¶¶ 6-7, Plaintiff fails to establish that this Court has jurisdiction pursuant to 28

U.S.C. § 1332. In order for diversity jurisdiction to exist, there must be complete diversity

between the parties, meaning that each defendant is a citizen of a different state from each

plaintiff, and the “amount in controversy” must exceed $75,000. See 28 U.S.C. § 1332(a); see

also Nytes v. Trustify, Inc., 297 F. Supp. 3d 191 (D.D.C. 2018); Nat'l Consumers League v.

Bimbo Bakeries USA, 46 F. Supp. 3d 64, 69 (D.D.C. 2014). Although diversity of citizenship

exists between Plaintiff, a citizen of Florida, and Mr. Pivnick, a citizen of Illinois, Plaintiff fails

to allege that other named Defendants are not also citizens of Florida. Furthermore, nowhere in

the Complaint does Plaintiff allege an amount in controversy exceeding $75,000. See generally

Compl. Because Plaintiff failed to meet the diversity requirements of § 1332, his claims against


                                                      11
           Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 12 of 18



Mr. Pivnick must be dismissed on this basis as well. See Int’l Creative Talent Agency, LLC v.

Turkish Republic of N. Cyprus, 856 F. Supp. 2d 223, 227 (D.D.C. 2012) (finding no diversity

jurisdiction where complaint failed to allege that a sum over $75,000 was in controversy).

    III.       The Statute of Limitations for Each of Plaintiff’s Claims Expired Well Before He
               Filed the Complaint

           Plaintiff’s claims are governed by a three-year statute of limitations. See Lu v. Lezell, 45

F. Supp. 3d 86, 93 (D.D.C. 2014) (“In the District of Columbia, the statute of limitations for

professional negligence, fraud, and civil conspiracy is three years[.]”); Curtis v. Lanier, 535 F.

Supp. 2d 89, 95 (D.D.C. 2008); C & E Servs., Inc. v. Ashland, Inc., 498 F. Supp. 2d 242, 261

(D.D.C. 2007); D.C. Code § 12-301(8) (providing that “[e]xcept as otherwise specifically

provided by law, actions for which a limitation is not otherwise specially prescribed ... may not

be brought after the expiration of [three years] ... from the time the right to maintain the action

accrues”).

           “Statutes of limitations begin to run ‘from the time the right to maintain the action

accrues.’” Newland v. Aurora Loan Servs., LLC, 806 F. Supp. 2d 65, 70 (D.D.C. 2011) (citing

D.C. Code § 12-301).7 In this case, Plaintiff alleges that Mr. Pivnick conspired with Judge Dow


7
  The District of Columbia applies a discovery rule to determine when a right of action accrues for tort claims. See
Johnson v. Long Beach Mortg. Loan Trust 2001-4, 451 F. Supp. 2d 16, 40-42 (D.D.C. 2006). Under the discovery
rule:

           [A]n action accrues when a plaintiff knew or should have known through the exercise of reasonable
           diligence of: (1) the existence of the injury, (2) its cause in fact, and (3) some evidence of wrongdoing. ...

           [A] plaintiff does not have carte blanche to defer legal action indefinitely if she knows or should know that
           she may have suffered injury and that the defendant may have caused her harm. ... Rather, a plaintiff's
           cause of action accrues when the plaintiff is on inquiry notice of wrongdoing, which begins when the
           plaintiff has reason to suspect that the defendant did some wrong, even if the full extent of the wrongdoing
           is not yet known. ... The determination of [w]hat constitutes the accrual of a cause of action is a question of
           law, but [w]hen accrual actually occurred in a particular case is a question of fact. The court therefore must
           engage in a fact-specific inquiry to evaluate a party's ‘reasonable diligence’ in pursuing evidence of
           wrongdoing.

Newland, 806 F. Supp. 2d at 70-71 (quotations and citations omitted).
                                                                12
         Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 13 of 18



and Mr. Brohman in 2013 and committed a fraud upon the court during a judicial proceeding in

January 2014 in Case No. 1:13-cv-8191 in the United States District Court for the Northern

District of Illinois. See ECF No. 1 ¶¶ 331-32. Plaintiff’s allegations indicate that he knew of the

alleged fraud and conspiracy at the time they were committed.             See id.    Indeed, most of

Plaintiff’s allegations relate to statements made at a hearing in open court that Plaintiff attended,

so he would certainly have been aware of any purported “misconduct” related to either claim as

of the date it occurred. Yet Plaintiff did not file his Complaint until June 2019. As such,

Plaintiff failed to bring his claims against Mr. Pivnick within three years as required.

Accordingly, each of Plaintiff’s claims against Mr. Pivnick is time-barred, and the Complaint

should be dismissed with prejudice.

   IV.      Plaintiff Has Failed To State A Claim For Relief.

         Plaintiff purports to allege two claims against Mr. Pivnick: (1) fraud upon the court; and

(2) conspiracy. Plaintiff fails to state a claim for relief under Rule 12(b)(6) for either claim.

         A. Plaintiff Fails to State a Claim for Fraud Upon the Court.

         First, to the extent Plaintiff is alleging an independent action for fraud upon the Court,

there is no such cause of action. See Interstate Fire & Cas. Co., Inc. v. 1218 Wisconsin, Inc.,

136 F.3d 830, 836 (D.C. Cir. 1998) (holding that fraud upon the court is not a tort and plaintiff

could not maintain a cause of action for fraud upon the court); Russell v. Principi, 257 F.3d 815,

821 (D.C. Cir. 2001) (noting that “to date no circuit court has held that a federal cause of action

exists” for alleged bad faith litigation abuse); see also, e.g., Shirokov v. Dunlap, Grubb &

Weaver, PLLC, No. Civ. A. 10-12043-GAO, 2012 WL 1065578, at *30 (D. Mass. Mar. 27,

2012) (holding that “fraud on the court is not an independent cause of action”). Without more,

Plaintiff is seeking to assert a non-existent claim that should, therefore, be dismissed.


                                                      13
         Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 14 of 18



         Even if there were such a cause of action, it would be subject to the heightened pleading

standards of Rule 9(b), which provides that “[i]n alleging fraud or mistake, a party must state

with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To

satisfy this standard, “‘the pleader [must] . . . state the time, place and content of the false

misrepresentations, the fact misrepresented . . . [,] what was retained or given up as a

consequence of the fraud,’” and “identify individuals allegedly involved in the fraud.” United

States ex rel. Williams v. Martin- Baker Aircraft Co., Ltd., 389 F.3d 1251, 1256 (D.C. Cir. 2004)

(citations omitted) (first ellipsis in original).     While Plaintiff's complaint is full of wild

accusations, it is missing the required who, what, when, where, and how regarding the alleged

fraud.    See generally Compl.      Thus, even if there were an independent cause of action

for fraud upon the court, which there is not, Plaintiff has failed to sufficiently allege such a fraud.

         To the extent Plaintiff intends to allege a more general claim for common law fraud, he

also fails to state a claim against Mr. Pivnick. “Under D.C. law, [t]he essential elements of

common law fraud are: (1) a false representation (2) in reference to material fact, (3) made with

knowledge of its falsity, (4) with the intent to deceive, and (5) action is taken in reliance upon the

representation.” Busby v. Capital One. N.A., 772 F. Supp. 2d 268, 275 (D.D.C. 2011)

(quotations and citation omitted). With respect to Mr. Pivnick, none of these elements are, or

could be, met. Moreover, again, under Rule 9(b), Plaintiff “must plead with particularity matters

such as the time, place, and content of the false misrepresentations, the misrepresented fact and

what the opponent retained or the claimant lost as a consequence of the alleged

fraud.” Phrasavang v. Deutsche Bank, 656 F. Supp. 2d 196, 205 (D.D.C. 2009). Plaintiff’s

claim for fraud upon the court, construed as a claim for common law fraud, falls woefully short

of stating a fraud claim against Mr. Pivnick based on the absence of facts showing any of the


                                                      14
       Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 15 of 18



essential elements of this claim and the failure to meet Rule 9(b)'s heightened pleading standard.

Accordingly, this claim should be dismissed with prejudice as to Mr. Pivnick.

       B. Plaintiff Fails to State a Claim for Conspiracy.

       Plaintiff also attempts to lodge a claim for conspiracy against Mr. Pivnick. Notably, D.C.

law does not recognize civil conspiracy as a stand-alone tort, and Plaintiff’s claims should be

dismissed on this basis alone. See Blakeney v. O'Donnell, 117 F. Supp. 3d 6, 14 (D.D.C. 2015);

Busby v. Capital One, N.A., 932 F. Supp. 2d 114, 140 (D.D.C. 2013). With the existence of an

underlying tort, to state a claim for civil conspiracy, Plaintiff must allege: “(1) an agreement

between two or more persons (2) to participate in an unlawful act, and (3) an injury caused by an

unlawful overt act performed by one of the parties to the agreement pursuant to, and in

furtherance of, the common scheme.” Paul v. Howard Univ., 754 A.2d 297, 310 (D.C. 2000).

       Even if Plaintiff had pled an underlying tort along with his claim for conspiracy, Plaintiff

would still fail to satisfy the requisite elements of any conspiracy claim. Cadet v. Draper is

directly on point. See Cadet v. Draper & Goldberg, PLLC, No. Civ. A. 05-2105 (JDB), 2007

WL 2893418, at *1 (D.D.C. Sept. 28, 2007). In that case, the plaintiffs alleged that defendants

engaged in a civil conspiracy to deprive plaintiffs of deposit money. Id., at *46. The court held

that the “factual allegations contained in [the complaint were] impermissibly bare to withstand

a motion to dismiss on the civil conspiracy claim.” Id. Specifically, the court observed:

       [P]laintiffs claim that defendants collectively conspired to deprive plaintiffs of their
       deposit, but they have failed to plead any facts to establish the existence of such a
       specific agreement between defendants. Instead, they rely upon conclusory statements . . .
       . Although the Court must assume that the allegations in the complaint are true for the
       purposes of a motion to dismiss . . . [it] need not ‘accept inferences drawn by plaintiffs if
       such inferences are unsupported by the facts set out in the complaint. Nor must the court
       accept legal conclusions cast in the form of factual allegations.’ . . . [P]laintiffs have
       failed to plead any facts that can support an inference of the required element of
       agreement for the purpose of civil conspiracy. . . Accordingly, Count V of the Amended
       Complaint is dismissed.

                                                    15
       Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 16 of 18




Id., at *47-48.

       As in Cadet, Plaintiff's civil conspiracy claim rests on vague and conclusory allegations.

Plaintiff does not provide any factual allegations about the alleged conspiracy, including when

and where the agreement was allegedly reached or who was allegedly involved. Plaintiff fails to

identify any communications between Mr. Pivnick and another individual that allegedly led to a

conspiracy. Plaintiff also fails to allege any conduct of Mr. Pivnick to support a claim for

conspiracy. The Complaint alleges nothing other than factually devoid conclusory allegations

regarding the existence of an alleged conspiracy. Under the Supreme Court's decisions in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009),

Plaintiff's implausible and factually unsupported allegations are legally inadequate to support his

purported conspiracy theory. Therefore, Plaintiffs claim for conspiracy against Mr. Pivnick

should be dismissed with prejudice.

                                         CONCLUSION

       Based on the foregoing, Defendant David Pivnick respectfully requests that the Court

enter an order (i) granting Mr. Pivnick’s motion to dismiss; (ii) dismissing the Complaint with

prejudice as to Mr. Pivnick; and (iii) for such other and further relief as the Court deem

necessary and just.



Dated: July 30, 2019                          Respectfully submitted,

                                              McGUIREWOODS LLP


                                              /s/ Elizabeth A. Hutson
                                              Leonard J. Marsico, D.C. Bar No. 1005499
                                              Elizabeth A. Hutson, D.C. Bar No. 1024845
                                              McGuireWoods LLP

                                                    16
Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 17 of 18



                             2001 K Street N.W., Suite 400
                             Washington, D.C. 20006-1040
                             Telephone: 202-828-1729
                             Facsimile: 202-857-1737
                             ehutson@mcguirewoods.com
                             lmarsico@mcguirewoods.com

                             Counsel for David Pivnick




                                  17
       Case 1:19-cv-01615-TJK Document 24-1 Filed 07/30/19 Page 18 of 18



                                CERTIFICATE OF SERVICE

       I hereby certify that on this July 30, 2019, a true and correct copy of the foregoing was

served upon all parties or counsel of record via this Court’s CM/ECF system and hard copies

were mailed, postage pre-paid to:


                              Derrick B. Tartt
                              1714 NW 192nd Street
                              Miami Gardens, Florida 33056
                              Pro se Plaintiff




                                             /s/ Elizabeth A. Hutson
                                             Elizabeth A. Hutson, D.C. Bar No. 1024845




                                                   18
